DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on October 25, 2021 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 1-15 and 21-25 continue to be pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0115363, hereinafter “Chang,” previously cited) in view of Noro et al. (US 2014/0170842, hereinafter “Noro,” previously cited). 
Regarding claim 1, Chang teaches in Figs. 3A-3C, 4A-4C and 6A (annotated Fig. 6A and 6B shown below) and related text a method comprising: 
forming a semiconductor fin (104a, Fig. 4A, annotated Fig. 6A and ¶[0022]) extending a first height (H1, annotated Fig. 6A) above a substrate (102, Fig. 4A, annotated Fig. 6A and ¶¶[0015]); 
forming isolation regions (108, Figs. 3, 4A, annotated Fig. 6A and ¶[0016]) along opposing sides of the semiconductor fin (Fig. 3);
forming a dummy dielectric material (106, Fig. 4B, annotated Fig. 6A and ¶[0018], where it is noted that in the gate replacement processes (¶[0019]) the dielectric material would be considered a sacrificial or dummy dielectric material) over the semiconductor fin and over the isolation regions (Fig. 4B and annotated Fig. 6A); 
forming a dummy gate material (310, Fig. 4B, annotated Fig. 6A, ¶[0032], where it is noted that in the gate replacement processes (¶[0019]) the gate material would be considered a sacrificial or dummy gate material) over the dummy dielectric material (Fig. 4B), the dummy gate material extending a second height (H2, annotated Fig. 6A) above the substrate (Fig. 4B); and 
etching the dummy gate material using a plurality of etching processes (Figs. 4A-4C, annotated Fig. 6B, Fig. 6B, ¶¶[0034]-[0035] and [0047]-[0049]) to form a dummy gate stack (310a’, 310b’, 310d’, annotated Fig. 6A and Fig. 6B), wherein each (¶¶[0034]-[0035], [0038] and [0047]-[0049]), wherein the dummy gate stack has a first width at the first height (W1, annotated Fig. 6A and Fig. 6B), and wherein the dummy gate stack has a second width (W5, Fig. 6B and ¶[0051]) at the second height that is different from the first width, wherein a portion of the dummy gate stack extending from the first height toward the second height has a width (W4 of gate electrode 310a’, Fig. 6B) greater than the first width (W1 of gate electrode 310a’, Fig. 6B); wherein the plurality of etching processes comprises:
a first etching process to expose the dummy dielectric material over the semiconductor fin (Fig. 4C and ¶[0034]); and
a second etching process to expose the dummy dielectric material over the isolation regions (annotated Fig. 6A, Fig. 6B and ¶¶[0049]-[0051]).

[AltContent: textbox (H2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (H1)][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image1.png
    525
    577
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    398
    506
    media_image2.png
    Greyscale


	Chang, however, does not explicitly teach a third etching process to thin sidewalls of the dummy gate stack adjacent the dummy dielectric material over the isolation regions.
	Noro, in a similar field of endeavor teaches a plurality of etching processes used to form a dummy gate stack (Figs. 5A-7B and ¶¶[0054]-[0065]) similar to that disclosed by Chang that includes a third etching process (S3, Fig. 7B and ¶¶[0064]-[0065]), using different etching process parameters from those used in the first and second etching processes disclosed by Chang (e.g. using bromine gas as an etching gas, ¶[0063]) to thin sidewalls of the dummy gate stack adjacent isolation region (Fig. 7B, where it is noted that etching side surface of the bottom portion of the dummy gate during step S3 would result in thinning of the sidewalls) in order to smooth out the side surface of the bottom portion of the dummy gate (¶[0064]). 

Regarding claim 2 (1), the combined teaching of Chang and Noro discloses wherein the second width is between about 2% and about 10% greater than the first width (i.e. since the bottom portion of dummy gate formed after second etch has a gradual slope its width would be between 2% and 10% at some point along the bottom portion of the dummy gate than the first width).  
Regarding claim 6 (1), the combined teaching of Chang and Noro discloses wherein the dummy gate stack has a third width at a third height that is below the first height, and wherein the third width is different from the first width (Chang, annotated Fig. 6A and Fig. 6B).  
Regarding claim 8 (1), the combined teaching of Chang and Noro discloses wherein one etching process of the plurality of etching processes forms a first sidewall slope in a first portion of the dummy gate stack and another etching process of the plurality of etching processes forms a second sidewall slope in a second portion of the dummy gate stack, wherein the second sidewall slope is different from the first sidewall slope (Chang, annotated Fig. 6A and Fig. 6B).  
Regarding claim 9 (1), the combined teaching of Chang and Noro discloses wherein the dummy gate material comprises silicon (Chang, ¶[0032]).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above and further in view of Kim et al. (US 2008/026900, hereinafter “Kim,” previously cited).
Regarding claim 3 (1), the combined teaching of Chang and Noro was discussed above in the rejection of claim 1.  Chang and Noro, however, do not explicitly teach wherein one etching process of the plurality of etching processes comprises a pulsed plasma power and another etching process of the plurality of etching processes comprises a constant plasma power.
Kim, in a similar field of endeavor, teaches using a double etch process that comprises a pulsed plasma power and constant plasma power etching processes in order to increase the throughput of wafers during processing (¶[0045]).  
Thus, since the prior art teaches all of the claimed process steps using such steps together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a pulsed plasma power and a constant plasma power as disclosed by Kim to perform the plurality of etching processes disclosed by Chang and Noro in order to improve the processing throughput.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above and further in view of Mui et al. (US 2002/0086547, hereinafter “Mui,” previously cited).
Regarding claim 4 (1), teaching of Chang and Noro was discussed above in the rejection of claim 1.  Chang and Noro, however, do not explicitly teach wherein a passivation gas is used during one etching process of the plurality of etching processes and not used during another etching process of the plurality of etching processes.  Nonetheless, performing etching with or without a passivation gas would have been within the capabilities of one of ordinary skill in the art in order to control an etching rate of a given material as evidenced by Mui (¶[0054]).  
Thus, since the prior art teaches all of the claimed process steps using such steps together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a passivation gas during one of the etching process of the plurality of etching processes disclosed by Chang and Noro, and not to use the passivation gas during another one of the etching process of the plurality of the etching processes disclosed by Hong in order to control an etching rate of the dummy gate material.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Noro and Mui as applied to claim 4 above and further in view of Reid et al. (US 2010/0041226, hereinafter “Reid,” previously cited).
Regarding claim 5 (4), the combined teaching of Chang, Noro and Mui was discussed above in the rejection of claim 4 and includes a teaching of the passivation gas including HBr.  Chang, Noro and Mui, however, do not explicitly teach wherein the passivation gas is a mixture of HBr and O2.  Nonetheless, HBr and HBr and O2 are well known equivalent passivation gasses that can be used in plasma etching process as evidenced by Reid (¶[0037]).  Specifically, Reid teaches that plasma etching can be performed using passivation gases based on oxygen (O2) and/or hydrogen bromide (HBr).
Thus, since the prior art teaches all of the claimed process steps and elements using such steps and elements together in a process of forming a semiconductor device would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a passivation gas that includes a mixture of HBr and O2 in place of just HBr as such passivation gases are known as equivalents in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Noro as applied to claim 1 above in view of Hong et al. (US 2014/0183599, hereinafter “Hong,” previously cited).
Regarding claim 7 (1), teaching of Chang and Noro was discussed above in the rejection of claim 1 and includes the step of replacing dummy gate material with a metal material (Chang, ¶[0046]).  While Chang and Noro do not explicitly teach that the replacing dummy gate material involves removing the dummy gate stack to form an opening and filling the opening with a replacement gate stack, wherein the replacement (¶¶[0058]-[0059]).
Thus, since the prior art teaches all of the claimed method steps the results would be predictable to one of ordinary skill in the art, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to remove the dummy gate stack disclosed by Chang and Noro to form an opening and to fill the opening with a replacement gate stack as disclosed by Hong, wherein the replacement gate stack has a fourth width at the first height, and wherein the replacement gate stack has a fifth width at the second height that is different from the fourth width such step are well known in the art as being part of dummy gate replacement process disclosed by Chang and Noro.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson et al. (US 2014/0302678, hereinafter “Paterson”, previously cited)  in view of Muto et al. (US 2014/0302682, hereinafter “Muto”). 
Regarding claim 10, Patterson teaches in Fig. 9 and 11A-11G and related text a method comprising:
forming a dummy gate layer (906, Fig. 9 and ¶[0113]) over a substrate (902, Fig. 9 and ¶[0113]); 
forming first openings (Figs. 9-10 and ¶[0113]) in the dummy gate layer (Fig. 9);
(1112, Fig. 11C and ¶[0123]) in the first openings (Fig. 11C);
removing remaining portions of the dummy gate layer to form second openings (Fig. 11D and ¶[0113]);
forming a metal gate (1116, Fig. 11G and ¶[0123]) in the second openings, the metal gate having the first desired metal gate width at the first height above the substrate, the second desired metal gate width at the second height above the substrate, and the third desired metal gate width at the third height above the substrate (i.e. in the method disclosed by Paterson the first, second and third desired metal gate widths are all the same).



    PNG
    media_image3.png
    944
    594
    media_image3.png
    Greyscale

(¶[0118]), Paterson does not explicitly teach that forming first openings comprises  performing first plasma etching process comprising a first pulsed bias voltage having a first duty cycle, the first duty cycle associated with a first desired metal gate width at a first height above the substrate, performing a second plasma etching process comprising a second pulsed bias voltage having a second duty cycle, the second duty cycle associated with a second desired metal gate width at a second height above the substrate, wherein at least one of the first pulsed bias voltage and the first duty cycle is different than the second pulsed bias voltage and the second duty cycle, respectively, and performing a third plasma etching process comprising a third pulsed bias voltage having a third duty cycle, the third duty cycle associated with a third desired metal gate width at a third height above the substrate, wherein at least one of the second pulsed bias voltage and the second duty cycle is different than the third pulsed bias voltage and the third duty cycle, respectively.   
Muto, in a similar field of endeavor teaches in Figs. 4A-4D and related text forming openings in a gate layer (402, Fig. 4A and ¶[0044]) that includes performing first to third plasma etching processes with each of the first to third plasma etching processes including a different at least one of the pulsed bias voltage and the duty cycle (i.e. duty ratio, ¶¶[0047]-[0048]) in order to improve etch performance of the opening (¶¶[0053]-[0054]).  It is noted that when the first to third plasma etching processes disclosed by Muto are performed, the first pulsed bias voltage having a first duty cycle would be associated with a first desired metal gate width at a first height above the 
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the first to third plasma etching processes disclosed by Muto to form first openings disclosed by Paterson where forming the first openings comprises performing first plasma etching process comprising a first pulsed bias voltage having a first duty cycle, the first duty cycle associated with a first desired metal gate width at a first height above the substrate, performing a second plasma etching process comprising a second pulsed bias voltage having a second duty cycle, the second duty cycle associated with a second desired metal gate width at a second height above the substrate, wherein at least one of the first pulsed bias voltage and the first duty cycle is different than the second pulsed bias voltage and the second duty cycle, respectively, and performing a third plasma etching process comprising a third pulsed bias voltage having a third duty cycle, the third duty cycle associated with a third desired metal gate width at a third height above the substrate, wherein at least one of the second pulsed bias voltage and the second duty cycle is different than the third pulsed bias voltage and the third duty cycle in order to improve etch performance of the opening.
	Regarding claim 11 (10), the combined teaching of Paterson and Muto discloses wherein the dummy gate layer comprises polysilicon (Paterson, ¶[0113] and Muto, ¶[0044]).
	Regarding claim 12 (10), the combined teaching of Paterson and Muto discloses wherein the first plasma etching processes comprises a first pulsed bias voltage that is synchronized with a pulsed plasma generation power (Muto, ¶¶[0034]-[0035] and [0066]).  
	Regarding claim 13 (10), the combined teaching of Paterson and Muto discloses wherein the first plasma etching process comprises flowing a passivation gas (Paterson, ¶[0117], Muto, Table 3 and ¶¶[0047]-[0048]).
	Regarding claim 14 (10), the combined teaching of Paterson and Muto discloses wherein the second plasma etching process comprises a substantially constant plasma generation power (Muto, Table 3 and ¶¶[0047]-[0048]).
 	Regarding claim 15 (10), the combined teaching of Paterson and Muto was discussed above in the rejection of claim 10.  While Paterson and Muto do not explicitly teach wherein the first plasma etching process etches a first vertical distance and the second plasma etching process etches a second vertical distance that is less than the first vertical distance selecting the time for the first and second plasma etching processes so that the second vertical distance would be less than the first vertical distance would have been within the capabilities of one of ordinary skill in the art as it would amount to nothing other than merely defining time zones for the first and second etching processes.
.

Claim(s) 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (US 2014/0170842, hereinafter “Noro,” previously cited) in view of Chang (US 2015/0115363, hereinafter “Chang,” previously cited) and/or Bih et al. (US 2018/0102418, “Bih”, previously cited).
Regarding claim 21, Noro teaches in Figs. 3, 4, 5A-5B, 6A-6B and 20-26 (Figs. 4 and 6B shown below) and related text a method comprising: 
forming a semiconductor fin (104, Fig. 4 and ¶¶[0043] and [0050]) protruding a first height above a substrate (Fig. 4); 
forming a dummy gate material (PL, Fig. 4 and ¶¶[0050]-[0051]) over and adjacent the semiconductor fin;  
performing a first eTSMP20173514USooPage 4 of 10tching process using a first set of etching parameters on the dummy gate material (S1, Fig. 3 and ¶[0057]) to form a first portion of a dummy gate stack having a first width at the first height (Figs. 5A-5B and ¶¶[0054]-[0055]), wherein the first portion of the dummy gate stack has a tapering profile (Fig. 6A); 
after forming the first portion of the dummy gate stack, performing a second etching process using a second set of etching parameters on the dummy gate material (S2, Fig. 3 and ¶¶[0060]-[0062]) to form a second portion of the dummy gate stack having a second width that is different from the first width (Fig. 6B and ¶[0062]), wherein the first portion of the dummy gate stack has a first sidewall slope and the second portion of the dummy gate stack has a second sidewall slope that is different from the first sidewall slope (Figs. 6B, 20-26); and
after forming the second portion, performing a third etching process on the second portion to alter the second sidewall slope (S3, Fig. 3, Figs. 7A-7B and ¶[0064], where it is noted that during step S3 the second sidewall slope of the second portion is altered as shown in Test Examples 15 and 16, Table 12, Fig. 26).  

    PNG
    media_image4.png
    618
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    403
    487
    media_image5.png
    Greyscale


Noro, however, does not explicitly teach that the first set of etching parameters is different than the second set of etching parameters.
Chang and/or Bih, in a similar field of endeavor, teach using a plurality of etching processes to form a dummy gate stack (Chang, Figs. 6A-6B and ¶¶[0034]-[0038] and Bih, Figs. 2 and 7 and ¶¶[0026]-[0035] and [0045]-[0046]) similar to that disclosed by Noro, where first and second etching processes involve using different etching process parameters (Chang, ¶¶[0035]-[0037] and Bih, ¶¶[0026]-[0035]) in order to form a dummy gate  electrode with a desired profile (Chang, ¶[0038] and Bih, ¶¶[0033], [0044]-[0045]). 
	Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform first and second etching processes using different etching parameters as disclosed by Chang and/or Bih in the method disclosed by Noro in order to form a dummy gate electrode with a desired profile.
Regarding claim 23 (21), the combined teaching of Noro and Chang and/or Bih discloses wherein the first width is between 2% and 10% greater than the second width (Noro, Example 8, Table 8, Fig. 20).  
Regarding claim 25 (21), the combined teaching of Noro and Chang and/or Bih discloses wherein the first portion of the dummy gate stack and the second portion of the dummy gate stack are adjacent the semiconductor fin (Noro, Figs. 4 and 6B).

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro and Chang and/or Bih as applied to claim 21 above.
Regarding claim 22 (21), the combined teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21.  Noro and Chang and/or Bih, however, do not explicitly teach in the embodiment shown in Figs. 3-4, 5A-5B and 6A and 6B of Noro that the method further comprises replacing the dummy gate stack with a replacement gate stack.  Nonetheless, replacing the dummy gate stack with a replacement gate stack would have been within the capabilities of one of ordinary skill in the art in order to form a fully functional device as evidenced by Noro (¶[0047]).
Thus, since the prior art teaches all of the claimed method steps using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to replace the dummy gate stack disclosed by Noro and Chang with a replacement gate stack in order to form a fully functional device.
Regarding claim 23 (21), the combine teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21 and includes a disclosure of the first (Example 8, Table 8, Fig. 20).  Even, assuming, arguendo that Noro and Chang and/or Bih do not explicitly teach wherein the first width is between 2% and 10% greater than the second width, varying etching times to vary the first and the second widths so that the claimed relationship would be satisfied would be within the capabilities of one of ordinary skill in the art base on the teaching of Noro (Figs. 20-26) and ¶¶[0099], [0105]-[0110]).  Namely, Noro explicitly teaches that first and second widths of the dummy gate stack can be controlled by varying etching times during first and second etching processes (i.e. the widths are results effective variables that depend on etching times).
	Thus, since the prior art teaches all of the claimed method steps/elements the results of using such steps/elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the first width so that is between 2% and 10% greater than the second width as a routine experimentation in order to meet specific design requirements. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro and Chang and/or Bih as applied to claim 21 above in view of Chang et al. (US 2013/0221448, hereinafter “Chang `448”, previously cited).
Regarding claim 24 (21), the combined teaching of Noro and Chang and/or Bih was discussed above in the rejection of claim 21.  Noro and Chang and/or Bih, however, does not explicitly teaches wherein second portion of the dummy gate stack has the second width at about 10 nm above the bottom of the second portion of the (¶¶[0022]-[0023]) in order to meet specific design requirements.
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the second portion of the dummy gate stack with the second width at about 10 nm above the bottom of the second portion of the dummy gate stack as a matter of design choice in order to meet specific design requirements.

	
Response to Arguments
Applicant's arguments filed on October 25, 2021 have been fully considered but they are either moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or not persuasive. Specifically, as discussed above in the rejections of claim(s) 1 and 21, the combination of Chang and Noro discloses all elements of the claims including three separate etching processes on the dummy gate material, with each etching process including different set of etching process parameters.  Thus, contrary to the Applicant’s arguments the prior art teaches all of the elements recited in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/11/2022